Exhibit 10.1(e)

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of October 3, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Security Agreement”), by and among GREEN PLAINS I LLC, a Delaware limited
liability company (“Holdings”), GREEN PLAINS II LLC, a Delaware limited
liability company (“GP II”; together with Holdings and each other person who
joins in the execution hereof as a “Grantor” are collectively referred to herein
as “Grantors” and individually as a “Grantor”), and MARANON CAPITAL, L.P., a
Delaware limited partnership, in its capacity as Agent for Lenders.

W I T N E S S T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
by and among Grantors, GP II, as Borrower Representative, Agent and Lenders
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”), Lenders have agreed to make Loans and extend other
financial accommodations to the Borrowers;

WHEREAS, in order to induce Agent and Lenders to enter into the Credit Agreement
and other Loan Documents and to induce Lenders to make the Loans and extend
other financial accommodations as provided for in the Credit Agreement, Grantors
have agreed to grant a continuing Lien on the Collateral (as hereinafter
defined) to secure the Obligations;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINED TERMS.

(a) All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement or in Annex A thereto. All other
terms contained in this Security Agreement, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein.

(b) “Uniform Commercial Code jurisdiction” means any jurisdiction that has
adopted all or substantially all of Article 9 as contained in the 2004 Official
Text of the Uniform Commercial Code, as recommended by the National Conference
of Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.

2. GRANT OF LIEN.

(a) To secure the prompt and complete payment, performance and observance of all
of the Obligations (specifically including, without limitation, each Grantor’s
Obligations arising under the cross-guaranty provisions of Section 10 of the
Credit Agreement), each Grantor hereby grants, assigns, conveys, pledges,
hypothecates and collaterally transfers to Agent, for the benefit of Lenders and
the other Persons to whom Obligations are owed (collectively, the “Secured
Parties”), a Lien upon all of its right, title and interest in, to and under all
of the following property, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade
names, styles or derivations thereof), and whether owned or consigned by or to,
or leased from or to, such Grantor, and regardless of where located (all of
which being hereinafter collectively referred to as the “Collateral”):

(i) all Accounts;

 

1



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all General Intangibles (including payment intangibles, Software, and all
options, warrants and other rights to acquire additional shares of Stock of each
Issuer, and the Stock underlying such rights);

(v) all Goods (including Inventory, Equipment and Fixtures);

(vi) all Instruments;

(vii) all Investment Property;

(viii) all Deposit Accounts, including the Disbursement Account, all lockboxes
and lockbox accounts and all other bank accounts and all deposits therein;

(ix) all money, cash or cash equivalents;

(x) all Supporting Obligations and Letter of Credit Rights;

(xi) the Commercial Tort Claims set forth on Schedule V hereto; and

(xii) to the extent not otherwise included, all Proceeds, tort claims, insurance
claims and other rights to payments not otherwise included in the foregoing and
products of the foregoing and all accessions to, substitutions and replacements
for, and rents and profits of, each of the foregoing.

(b) [Reserved]

(c) Notwithstanding the foregoing, the term “Collateral” shall exclude (i)
pledges and security interests of third party joint ventures to the extent
prohibited by law or prohibited by agreements containing anti-assignment clauses
not overridden by the Uniform Commercial Code or other applicable law; (ii) any
fee owned Real Estate with a fair market value of less than $500,000 and
leasehold interests in Real; (iii) intent to use trademark applications; (iv)
any lease, license or other agreement or any property subject to a purchase
money security interest, capital lease obligation or similar arrangements, in
each case, to the extent permitted under the Credit Documentation and to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement, purchase money, capital lease or a similar
arrangement or create a right of termination in favor of any other party thereto
(other than a Borrower or a Guarantor or any Affiliate thereof) after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or other applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under applicable law
notwithstanding such prohibition; (v) in the case of voting Stock issued by any
Foreign Subsidiary or any Excluded Foreign Holding Company, the voting Stock in
excess of 65% of such Stock; and (vi) those assets as to which Agent and the
Borrowers mutually agree that the costs of obtaining such a security interest or
perfection thereof are materially excessive in relation to the value to the
Lenders of the security to be afforded thereby.

 

2



--------------------------------------------------------------------------------

3. AGENT’S AND LENDERS’ RIGHTS: LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS.

(a) It is expressly agreed by Grantors that, anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of its contracts
and each of its Licenses constituting Collateral to observe and perform all the
conditions and obligations to be observed and performed by it thereunder.
Neither Agent nor any Lender shall have any obligation or liability under any
such contract or License by reason of or arising out of this Security Agreement
or the granting herein of a Lien thereon or the receipt by Agent or any Lender
of any payment relating to any contract or License pursuant hereto. Neither
Agent nor any Lender shall be required or obligated in any manner to perform or
fulfill any of the obligations of any Grantor under or pursuant to any such
contract or License, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any such contract or License, or to present
or file any claims, or to take any action to collect or enforce any performance
or the payment of any amounts which may have been assigned to it or to which it
may be entitled at any time or times.

(b) Agent may at any time after an Event of Default has occurred and is
continuing, with notice to Borrower Representative provided concurrently or
reasonably promptly thereafter (provided in no event shall such notice be a
condition to Agent’s ability to exercise any such right or limit or nullify any
such action taken by Agent in accordance with the following), notify Account
Debtors and other Persons obligated on the Collateral that Agent has a security
interest therein, and that payments shall be made directly to Agent. Once any
such notice has been given to any Account Debtor or other Person obligated on
the Collateral, so long as an Event of Default shall be continuing, the affected
Grantor shall not give any contrary instructions to such Account Debtor or other
Person without Agent’s prior written consent.

(c) Agent may (i) at any time after an Event of Default has occurred and is
continuing, in Agent’s own name, in the name of a nominee of Agent or in the
name of any Grantor or (ii) at any time, by engaging and in the name of an
independent accounting firm (at Grantor’s expense), and, in each of the
foregoing cases, with notice to Borrower Representative provided concurrently or
reasonably promptly thereafter (provided in no event shall such notice be a
condition to Agent’s ability to exercise any such right or limit or nullify any
such action taken by Agent in accordance with the following), communicate (by
mail, telephone, facsimile or otherwise) with Account Debtors, parties to
contracts and obligors in respect of Instruments to verify with such Persons, to
Agent’s satisfaction, the existence, amount, terms of, and any other matter
relating to Accounts, Instruments, Chattel Paper and/or payment intangibles. To
the extent that an Event of Default shall have occurred and be continuing, at
Agent’s request, each Grantor, at its own expense, shall deliver to Agent the
results of each physical verification, if any, which such Grantor may in its
discretion have made, or caused any other Person to have made on its behalf, of
all or any portion of its Inventory.

4. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:

(a) Each Grantor has rights in and the power to collaterally transfer each item
of the Collateral upon which it purports to grant a Lien hereunder free and
clear of any and all Liens other than Permitted Encumbrances.

 

3



--------------------------------------------------------------------------------

(b) As of the Closing Date, no effective security agreement, financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is on file or of record in any public
office, except such as may have been filed (i) in favor of Agent pursuant to
this Security Agreement or the other Loan Documents, and (ii) in connection with
any other Permitted Encumbrances.

(c) This Security Agreement is effective to create a valid and continuing Lien
on and, upon the filing of the appropriate financing statements listed on
Schedule I hereto, a perfected Lien in favor of Agent, for the benefit of the
Secured Parties, on the Collateral with respect to which a Lien may be perfected
by filing of financing statements pursuant to the Code. Such Lien is prior to
all other Liens, except Permitted Encumbrances that (i) would be prior to Liens
in favor of Agent, for the benefit of the Secured Parties, as a matter of law or
(ii) are otherwise permitted to be prior to Liens in favor of Agent for the
benefit of the Secured Parties, pursuant to the terms of the Credit Agreement,
and is enforceable as such as against any and all creditors of and purchasers
from any Grantor (other than purchasers and lessees of Inventory in the ordinary
course of business), subject to applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and to general principles of equity,
good faith and dealing.

(d) Schedule II hereto lists all Instruments, Letter of Credit Rights and
Chattel Paper, in each case evidencing an amount in excess of $500,000, of each
Grantor, as of the Closing Date. All action by any Grantor necessary to protect
and perfect the Lien of Agent on each item set forth on Schedule II (including
the delivery of all originals thereof to Agent and the legending of all Chattel
Paper as required by Section 5(b) hereof) has been duly taken. The Lien of
Agent, for the benefit of the Secured Parties, on the Collateral listed on
Schedule II hereto is prior to all other Liens, except Permitted Encumbrances
that (i) would be prior to the Liens in favor of Agent as a matter of law or
(ii) are otherwise permitted to be prior to Liens in favor of Agent for the
benefit of the Secured Parties, pursuant to the terms of the Credit Agreement,
and is enforceable as such against any and all creditors of and purchasers from
any Grantor, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity, good
faith and dealing.

(e) Each Grantor’s name as it appears in official filings in the state of its
incorporation or other organization, the type of entity of each Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, each Grantor’s state of organization or incorporation, the location of
each Grantor’s chief executive office, principal place of business, offices, all
warehouses and premises where Collateral is stored or located, and the locations
of its books and records concerning the Collateral, in each case as of the date
hereof, are set forth on Schedule III hereto. Each Grantor has only one state of
incorporation or organization.

(f) With respect to the Accounts, the amounts shown on all invoices and
statements which may be delivered to the Agent are owing to such Grantor as
indicated thereon and are not in any way contingent.

(g) As of the Closing Date, with respect to any Inventory owned by any Grantor
(other than Inventory in transit, out for repair or out at trade shows or in
possession of employees), such Inventory is located at one of the applicable
Grantor’s locations set forth on Schedule III hereto.

(h) As of the Closing Date, no Grantor has any interest in, or title to, any
Patent, Trademark or Copyright except as set forth in Schedule IV hereto. This
Security Agreement is effective to create a valid and continuing Lien on and,
upon filing of the Copyright Security Agreements with the United States
Copyright Office and filing of the Patent Security Agreements and the Trademark
Security

 

4



--------------------------------------------------------------------------------

Agreements with the United State Patent and Trademark Office, perfected Liens in
favor of Agent on each Grantor’s Patents, Trademarks and Copyrights and such
perfected Liens are enforceable as such as against any and all creditors of and
purchasers from any Grantor, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity, good faith and dealing. Upon filing of the Copyright Security Agreements
with the United States Copyright Office and filing of the Patent Security
Agreements and the Trademark Security Agreements with the United State Patent
and Trademark Office and the filing of appropriate financing statements listed
on Schedule I hereto, all action necessary to protect and perfect Agent’s Lien
on each Grantor’s Patents, Trademarks or Copyrights shall have been duly taken,
to the extent such Liens may be perfected by such filings.

5. COVENANTS. Each Grantor covenants and agrees with Agent, for the benefit of
Lenders, that from and after the date of this Security Agreement and until the
Termination Date:

(a) Further Assurances: Pledge of Instruments; Chattel Paper.

(i) At any time and from time to time, upon the written request of Agent and at
the sole expense of Grantors, each Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions as Agent may deem reasonably necessary to obtain the full benefits of
this Security Agreement and of the rights and powers herein granted, including
filing any financing or continuation statements under the Code with respect to
the Liens granted hereunder or under any other Loan Document as to those
jurisdictions that are not Uniform Commercial Code jurisdictions.

(ii) Unless Agent shall otherwise consent in writing (which consent may be
revoked), each Grantor shall deliver to Agent all Collateral consisting of
negotiable Documents, certificated securities, Chattel Paper and Instruments, in
each case evidencing an amount in excess of $500,000, (in each case, accompanied
by stock powers, allonges or other instruments of transfer executed in blank)
promptly after such Credit Party receives the same. If any Grantor retains
possession of any Chattel Paper or Instruments, such Chattel Paper and
Instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
Maranon Capital, L.P., as Agent, for the benefit of Agent and certain Lenders.”

(iii) [Intentionally omitted.]

(iv) [Intentionally omitted.]

(v) [Intentionally omitted.]

(vi) Each Grantor that is or becomes the beneficiary of a letter of credit with
a face amount in excess of $500,000 shall promptly, and in any event within two
(2) Business Days after becoming a beneficiary, notify Agent thereof and, to the
extent requested by Agent, shall use its commercially reasonable efforts to
enter into a tri-party agreement with Agent and the issuer and/or confirmation
bank with respect to such Letter-of-Credit Rights collaterally assigning such
Letter-of-Credit Rights to Agent and directing all payments thereunder to an
account designated by Agent, all in form and substance reasonably satisfactory
to Agent.

(vii) Each Grantor shall take all steps necessary to grant the Agent control of
any electronic chattel paper evidencing an amount in excess of $500,000 in
accordance with the Code and all “transferable records” as defined in each of
the Uniform Electronic Transactions Act and the Electronic Signatures in Global
and National Commerce Act.

 

5



--------------------------------------------------------------------------------

(viii) Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements with respect to the Collateral and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Grantor whether now existing or hereafter arising or acquired, including all
proceeds thereof or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Code or such jurisdiction, or (ii) as being of an equal or lesser scope
or with greater detail, and (b) contain any other information required by part 5
of Article 9 of the Code for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. Each Grantor agrees to furnish any such information to the
Agent promptly upon request.

(ix) Each Grantor shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify Agent of any Commercial Tort Claim in
excess of $500,000 acquired by it and, unless otherwise consented by Agent, such
Grantor shall enter into a supplement to this Security Agreement, granting to
Agent a Lien in such Commercial Tort Claim.

(b) Further Documentation. Such Grantor shall furnish to Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral as Agent may reasonably
request, which requests shall be made no more frequently than once per Fiscal
Quarter (with such statement to be delivered no earlier than concurrently with
the Compliance Certificate for such quarter pursuant to Section 4.4(m) of the
Credit Agreement).

(c) Covenants Regarding Patent, Trademark and Copyright Collateral.

(i) Grantors shall notify Agent promptly if they know or have reason to know
that any application or registration relating to any Patent, Trademark or
Copyright (now or hereafter existing) may become abandoned or dedicated, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any court) regarding
any Grantor’s ownership of any Patent, Trademark or Copyright, its right to
register the same, or to keep and maintain the same, except, in each case, with
respect to Intellectual Property disposition allowed pursuant to Section
3.7(g)(v) of the Credit Agreement.

(ii) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Agent written notice thereof within thirty (30) days of such
filing, and, upon request of Agent, Grantor shall execute and deliver any and
all Patent Security Agreements, Copyright Security Agreements or Trademark
Security Agreements as Agent may request to evidence Agent’s Lien on such
Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.

(iii) Grantors shall take all actions reasonably necessary or reasonably
requested by Agent to maintain and pursue each application, to obtain the
relevant registration

 

6



--------------------------------------------------------------------------------

and to maintain the registration of each of the Patents, Trademarks and
Copyrights (now or hereafter existing), including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, unless such Grantor shall reasonably
determine that such Patent, Trademark or Copyright is in no way material to the
conduct of its business or operations, except, in each case, with respect to
Intellectual Property disposition allowed pursuant to Section 3.7(g)(v) of the
Credit Agreement.

(iv) In the event that a Grantor becomes aware that any of the Collateral
consisting of Patents, Trademarks or Copyrights is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 5(a)(ix) of this Security Agreement. Such Grantor shall, unless such
Grantor shall reasonably determine that such Collateral consisting of Patents,
Trademarks or Copyrights is in no way material to the conduct of its business or
operations, take such action as it reasonably deems appropriate under the
circumstances in response thereto, including bringing suit or taking other
actions to recover all damages thereof, and shall take such other actions as
Agent shall deem appropriate under the circumstances to protect such Collateral
consisting of Patents, Trademarks or Copyrights.

(d) [Reserved]

(e) [Reserved]

(f) [Reserved]

(g) [Reserved]

(h) [Reserved]

(i) [Reserved]

(j) [Reserved]

(k) [Reserved]

(l) Terminations; Amendments Not Authorized. Each Grantor acknowledges that,
prior to the Termination Date, it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed to perfect Agent’s security interest in the Collateral to secure
the Obligations as provided in this Agreement without the prior written consent
of Agent and agrees that it will not do so without the prior written consent of
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the Code.

(m) Authorized Terminations. Agent will promptly deliver to each Grantor for
filing or authorize each Grantor to prepare and file termination statements and
releases in accordance with Section 9 of the Credit Agreement.

(n) Release of Collateral. If, at any time, any Grantor sells or otherwise
disposes of any of its Collateral pursuant to and in accordance with the terms
of the Credit Agreement, the Lien provided for hereunder with respect to such
Collateral shall be automatically released and terminated, without delivery of
any instrument or performance of any act by any party. Upon the Borrower
Representative’s request and expense, Agent shall execute and deliver to the
Borrower Representative such documentation as the Borrower Representative shall
reasonably request to evidence such termination and release.

(o) Additional Grantors. Joinder. When required pursuant to Section 2.7 of the
Credit Agreement, a Grantor shall cause any applicable wholly-owned Domestic
Subsidiary that is not a Grantor to become a Grantor hereunder by executing and
delivering to Agent a Joinder Agreement substantially in the form of Annex 1
hereto, whereupon such Subsidiary shall for all purposes be a party hereto and
have the same rights, benefits and obligations as a Grantor party hereto on the
Closing Date.

 

7



--------------------------------------------------------------------------------

6. AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.

On the Closing Date, each Grantor shall execute and deliver to Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A. The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Termination
Date. The powers conferred on Agent, for the benefit of the Secured Parties,
under the Power of Attorney are solely to protect Agent’s interests (for the
benefit of the Secured Parties) in the Collateral and shall not impose any duty
upon Agent or any Lender to exercise any such powers. Agent agrees that (a)
except for the powers granted in clause (h) of the Power of Attorney, it shall
not exercise any power or authority granted under the Power of Attorney unless
an Event of Default has occurred and is continuing, and (b) Agent shall account
for any moneys or other property received by Agent in respect of any foreclosure
on or disposition of Collateral pursuant to the Power of Attorney; provided that
none of Agent or any Lender shall have any duty as to any Collateral, and Agent
and Lenders shall be accountable only for amounts that they actually receive as
a result of the exercise of such powers. NONE OF AGENT, LENDERS OR THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO
ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

7. REMEDIES: RIGHTS UPON DEFAULT.

(a) In addition to all other rights and remedies granted to it under this
Security Agreement, the Credit Agreement, the other Loan Documents, and under
any other instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Agent may, and, in any event, Agent at the direction of the Requisite Lenders
shall, exercise all rights and remedies of a secured party under the Code.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that in any such event Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon such Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code and other applicable law),
may forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on Agent’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk. Agent or any Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such

 

8



--------------------------------------------------------------------------------

private sale or sales, to purchase for the benefit of Agent and Lenders, the
whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption each Grantor hereby releases. Such sales
may be adjourned and continued from time to time with or without notice. Agent
shall have the right to conduct such sales on any Grantor’s premises or
elsewhere and shall have the right to use any Grantor’s premises without charge
for such time or times as Agent deems necessary or advisable.

If any Event of Default shall have occurred and be continuing, each Grantor
further agrees, at Agent’s request and at the direction of the Requisite Lenders
shall assemble the Collateral and make it available to Agent at a place or
places designated by Agent which are reasonably convenient to Agent and such
Grantor, whether at such Grantor’s premises or elsewhere. If an Event of Default
is continuing, until Agent is able to effect a sale, lease, or other disposition
of Collateral, Agent shall have the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed reasonably appropriate
by Agent. Agent shall have no obligation to any Grantor to maintain or preserve
the rights of such Grantor as against third parties with respect to Collateral
while Collateral is in the possession of Agent. Maranon Agent may, when an Event
of Default is continuing, if it so elects or if Agent is so directed by the
Requisite Lenders, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of Agent’s remedies (for the benefit
of the Secured Parties), with respect to such appointment without prior notice
or hearing as to such appointment. Agent shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale to the
Obligations as provided in the Credit Agreement, and only after so paying over
such net proceeds, and after the payment by Agent of any other amount required
by any provision of law, need Agent account for the surplus, if any, to any
Grantor. To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise solely
out of the gross negligence or willful misconduct of Agent or such Lender as
finally determined by a court of competent jurisdiction. Each Grantor agrees
that ten (10) days prior notice by Agent of the time and place of any public
sale or of the time after which a private sale may take place is reasonable
notification of such matters. Grantors shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Collateral are insufficient to
pay all outstanding Obligations, including any attorneys’ fees and other
expenses incurred by Agent or any Lender to collect such deficiency.

(b) Except as otherwise specifically provided herein, to the maximum extent
permitted by applicable law, each Grantor hereby waives presentment, demand,
protest or any notice of the exercise by Agent of any of its rights and remedies
with respect to the Collateral in accordance with the terms of this Security
Agreement.

(c) To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) unless required
by applicable law or agreement, to fail to obtain third party consents for
access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (iii) to
fail to exercise collection remedies against Account Debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as the Grantor, for expressions of interest
in acquiring all or any portion of such Collateral, (vii)

 

9



--------------------------------------------------------------------------------

to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (viii) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, such as title, possession or quiet enjoyment, (xi) to
purchase insurance or credit enhancements to insure the Agent against risks of
loss, collection or disposition of Collateral or to provide to the Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Agent in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 7(c) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 7(c).
Without limitation upon the foregoing, nothing contained in this Section 7(c)
shall be construed to grant any rights to any Grantor or to impose any duties on
Agent that would not have been granted or imposed by this Security Agreement or
by applicable law in the absence of this Section 7(c).

(d) Neither the Agent nor the Lenders shall be required to make any demand upon,
or pursue or exhaust any of their rights or remedies against, any Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof. Neither the Agent nor the Lenders shall be required to
marshal the Collateral or any guarantee of the Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its and
their rights hereunder or under any other Loan Document shall be cumulative. To
the extent it may lawfully do so, each Grantor absolutely and irrevocably waives
and relinquishes the benefit and advantage of, and covenants not to assert
against the Agent or any Lender, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.

8. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. For the purpose of
enabling Agent to exercise rights and remedies under Section 7 hereof
(including, without limiting the terms of Section 7 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

9. LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. Agent and
each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

10. REINSTATEMENT. Until the Termination Date, this Security Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against any

 

10



--------------------------------------------------------------------------------

Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment on the account of the Obligations, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

11. NOTICES. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Credit Agreement.

12. SEVERABILITY. Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement. This Security
Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents which, taken together, set forth the
complete understanding and agreement of Agent, Lenders and Grantors with respect
to the matters referred to herein and therein.

13. NO WAIVER; CUMULATIVE REMEDIES. Neither Agent nor any Lender shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have had on any future occasion.
No failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by Agent, the
Borrower Representative and the applicable Grantors.

14. LIMITATION BY LAW. Notwithstanding anything to the contrary herein, all
rights, remedies and powers provided in this Security Agreement may be exercised
only to the extent that the exercise thereof does not violate any applicable
provision of law, and all the provisions of this Security Agreement are intended
to be subject to all applicable mandatory provisions of law that may be
controlling and to be limited to the extent necessary so that they shall not be
taken in violation of such applicable law or render this Security Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law.

15. TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 10 hereof, this
Security Agreement shall terminate upon the Termination Date.

 

11



--------------------------------------------------------------------------------

16. SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of
Grantors hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of such Grantor) and
shall, together with the rights and remedies of Agent, for the benefit of Agent
and Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein in
accordance with the terms of the Credit Agreement shall in any manner impair the
Lien granted to Agent, for the benefit of Agent and Lenders, hereunder. No
Grantor may assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Security Agreement.

17. COUNTERPARTS. This Security Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. This Security Agreement may be authenticated by manual
signature, facsimile or electronic means, all of which shall be equally valid.

18. GOVERNING LAW. THE LAWS OF THE STATE OF ILLINOIS SHALL GOVERN ALL MATTERS
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, INCLUDING ITS
VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING
ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST). GRANTORS
AND AGENT HEREBY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS LOCATED IN THE CITY OF CHICAGO, COOK COUNTY, OR OF THE UNITED STATES OF
AMERICA SITTING IN THE NORTHERN DISTRICT OF ILLINOIS AND IRREVOCABLY AGREE THAT,
SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS; PROVIDED, THAT
AGENT AND GRANTORS ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF COOK COUNTY, AND, PROVIDED, FURTHER, NOTHING
IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH GRANTOR EXPRESSLY SUBMITS AND
CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH GRANTOR
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER
REPRESENTATIVE, AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

19. WAIVER OF JURY TRIAL. EACH GRANTOR AND AGENT HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT. EACH GRANTOR AND AGENT ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH GRANTOR AND AGENT
WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS.

 

12



--------------------------------------------------------------------------------

20. SECTION TITLES. The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

21. NO STRICT CONSTRUCTION. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.

22. ADVICE OF COUNSEL. Each of the parties represents to each other party hereto
that it has discussed this Security Agreement and, specifically, the provisions
of Section 18 and Section 19, with its counsel.

23. BENEFIT OF LENDERS. All Liens granted or contemplated hereby shall be for
the benefit of the Secured Parties and all proceeds or payments realized from
Collateral in accordance herewith shall be applied to the Obligations in
accordance with the terms of the Credit Agreement.

24. JOINT AND SEVERAL. The obligations of the Grantors hereunder are the joint
and several obligations of each Grantor.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

GRANTORS: GREEN PLAINS I LLC By:  

/s/ Todd Becker

Name:   Todd Becker Title:   President and Chief Executive Officer GREEN PLAINS
II LLC By:  

/s/ Todd Becker

Name:   Todd Becker Title:   President and Chief Executive Officer

Security Agreement



--------------------------------------------------------------------------------

MARANON CAPITAL, L.P., as Agent By:  

/s/ Gregory M. Long

Name:   Gregory M. Long Title:   Managing Director

Security Agreement